 


115 HRES 908 EH: Providing for further consideration of the bill (H.R. 5515) to authorize appropriations for fiscal year 2019 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes, and providing for proceedings during the period from May 25, 2018, through June 4, 2018.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 908 
In the House of Representatives, U. S.,

May 23, 2018
 
RESOLUTION
Providing for further consideration of the bill (H.R. 5515) to authorize appropriations for fiscal year 2019 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes, and providing for proceedings during the period from May 25, 2018, through June 4, 2018.


That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 5515) to authorize appropriations for fiscal year 2019 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes.  2.(a) No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and amendments en bloc described in section 3 of this resolution. (b) Each further amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. (c) All points of order against the further amendments printed in the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 
3.It shall be in order at any time for the chair of the Committee on Armed Services or his designee to offer amendments en bloc consisting of amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  4.At the conclusion of consideration of the bill for amendment pursuant to this resolution the Committee shall rise and report the bill to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
5.On any legislative day during the period from May 25, 2018, through June 4, 2018—(a) the Journal of the proceedings of the previous day shall be considered as approved; and (b) the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  6.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 5 of this resolution as though under clause 8(a) of rule I. 
7.Each day during the period addressed by section 5 of this resolution shall not constitute a calendar day of continuous session for purposes of section 1017(b) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 688(b)).  Karen L. Haas,Clerk. 